Title: From Thomas Jefferson to Thomas Walker, Jr., 2 April 1794
From: Jefferson, Thomas
To: Walker, Thomas, Jr.



Dear Sir
Monticello Apr. 2. 1794.

I send by the bearer three mares to be put to your Jack. I shall still be able to muster up four or five more but a view of the scarcity of money makes me fearful to enter into a money contract, which this number of mares would render considerable. If you can take wheat or flour of the growing crop delivered at Milton, I shall have no fear of engaging that, because I can be sure of it: and therefore ask the favor of an answer on that head by the bearer. One of the mares now sent, tho old, is as highblooded as any one in the state. I shall send another of the same blood and coloring and may hope a pair of mules from them fit to drive in my Phaeton. I have understood you sell sheep every year. I should like to purchase in the fall, payable in wheat or flour. I am with sincere esteem Dear Sir Your friend & servt

Th: Jefferson

